 1 MCGREGOR W. SCOTT
   United States Attorney
 2 VINCENTE A. TENNERELLI
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:15-CR-00179-LJO
12                                Plaintiff,            STIPULATION TO AMEND JUDGMENT
13                         v.                           COURT: Hon. Lawrence J. O’Neill
14   JOHN THOMAS TERRENCE,
15                               Defendants.
16

17          IT IS HEREBY STIPULATED by and between the parties through their respective counsel,

18 Vincente A. Tennerelli, Assistant United States Attorney, counsel for the plaintiff, and Leodis Clyde

19 Matthews, counsel for defendant John Thomas Terrence, that the defendants’ judgment be amended as

20 follows:
21          In light of defendant’s timely payment of the full amount of the $ 31,005.69 restitution ordered

22 by the Court on November 28, 2018 as well as the $ 100 special assessment in this matter, defendant’s

23 term of probation, now in effect over one year, be terminated. The parties view this as an equitable

24 result, particularly given that defendant Terrence’s codefendants’ probation terms were reduced to 12

25 months upon payment of full restitution.

26          IT IS SO STIPULATED.

27

28

      STIPULATION                                       1
30
     Dated: January 24, 2020                      MCGREGOR W. SCOTT
 1                                                United States Attorney
 2
                                                  /s/ VINCENTE A.
 3                                                TENNERELLI
                                                  VINCENTE A. TENNERELLI
 4                                                Assistant United States Attorney
 5

 6   Dated: January 24, 2020                      /s/ Leodis C.Matthews
                                                  Leodis C. Matthews
 7
                                                  Counsel for Defendant
 8                                                John Thomas Terrence

 9
10
                                      FINDINGS AND ORDER
11

12 IT IS SO ORDERED.

13     Dated:      January 27, 2020               /s/ Lawrence J. O’Neill _____
                                             UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

     STIPULATION                              2
30
